IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DARNELL REID,                             :   No. 593 MAL 2016
                                          :
                        Petitioner        :
                                          :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum
              v.                          :   Opinion and Order of the
                                          :   Commonwealth Court at No. 2589 CD
                                          :   2015 entered on August 11, 2016,
PENNSYLVANIA BOARD OF                     :   affirming the Decision of the Board of
PROBATION AND PAROLE,                     :   Probation & Parole at Nos. KF2425 and
                                          :   Parole No: 480GF entered on
                        Respondent        :   December 2, 2015


                                      ORDER



PER CURIAM                                            DECIDED: May 19, 2017

       AND NOW, this 19th day of May, 2017, the Petition for Allowance of Appeal is

GRANTED. The Order of the Commonwealth Court is VACATED and this matter is

REMANDED to the Commonwealth Court for reconsideration of its decision in light of

Pittman v. Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047

(Pa. April 26, 2017).